DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This action is in response to the amendment filed on   . Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. The previous rejection of the claims under 35 U.S.C. 101 has been obviated by the amendment to the claims. The claims recite a specific combination of steps and elements that in combination were not well-known, routine and conventional in the prior art.
3. Claims 1, 5-16, 18-20, 22 and 25-29 are pending and have been examined herein.
Claim Objections
4. Claims 1, 5-16, 18-20, 22 and 25-29 are objected to because of the following informalities:  
A. Claims 1, 5-16, 18-20 and 25, and thereby also dependent claims 26-29, recite “minimal residue disease” whereas, at each recitation, the claims should recite “minimal residual disease.” Appropriate correction is required. 
B. Claim 25, and thereby dependent claims 27 and 29, recites “at least at least 100 days” whereas the claim should recite “at least 100 days.”
Modified Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanton et al (U.S. 2020/0248266; cited in the IDS) OR Swanton et al (WO 2018/083467; cited in the IDS), each in view of Illumina (System Specification Sheet: Sequencing. HiSeq® 2500 Sequencing System. 2015. available via URL  <illumina.com/documents/products/datasheets/datasheet_hiseq2500.pdf>).
Note that Swanton et al (U.S. 2020/0248266) is the National Stage of PCT/GB2017/53289, which published as WO 2018/083467. The contents of the WO 2018/083467 are the same as that of U.S. 2020/0248266. Citations herein are with respect to U.S. 2020/0248266.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Swanton et al teaches a method for monitoring a cancer, including detecting minimal residual disease (e.g., para [0008-0009], [0199] and [0211] and Figure 1) comprising selecting a set of patient-specific single nucleotide variant loci which comprise somatic mutations present in the tumor of the patient and not present in normal, non-tumor samples of the patient (e.g., para [0093], [0104] and Figure 1);  longitudinally collecting one or more blood samples from the patient which contain circulating tumor DNA after the patient has been treated with surgery (e.g., [0079], [0109], [0117] and Figure 1);  performing a multiplex amplification reaction to generate amplicons from each blood or urine sample or a fraction thereof, wherein the amplicons span the patient-specific somatic mutation / SNV loci identified in the tumor of the patient (i.e., associated with the cancer; e.g., para [0102] and [0136]) and sequencing the amplicons by high-throughput, next generation sequencing to thereby detect the patient-specific single nucleotide variations / somatic mutations as indicative of minimal residual disease and early relapse or metastasis of cancer (see, e.g., para [0121] and [0136]).
Regarding the recitation of preparing sets of amplicons that span at least 8 patient-specific SNV loci (claims 1 and 25) or at least 16 patient-specific clonal mutations (claim 26),  Swanton teaches that the SNV loci that are amplified by multiplex PCR are based on clonal mutations identified in the patient’s tumor sample (e.g. para [0006-0019], [0046-0051] and [0083-0084]). Swanton further teaches assaying cfDNA using reagents for at least eight, at least fifteen, at least twenty, at least twenty-five etc. mutations characteristic of the tumor (para [0101]). Swanton also exemplifies methods that assayed for 890 total SNVs in plasma samples and detected on average 9.1 SNVs in each plasma sample (para [0170]). Thus, Swanton teaches that the method is one that generates amplicons for and analyzes at least 8 or 20, and thereby at 8 or 16, patient-specific SNV loci. Further, Swanton (para [0211]) teaches that “Defining molecular relapse as the detection of two clonal SNVs in the post-operative setting achieved the highest sensitivity and specificity in terms of identifying relapse (92% and 83% respectively) as compared with utilising other SNV thresholds (Table 10).” Thus, with respect to claims 1 and 25, Swanton teaches determining whether two or more patient-specific SNVs are present in the amplicons generated from the blood plasma ctDNA.
Regarding the amendment to limit the claims to subjects that have breast cancer,  Swanton teaches that the tumor sample that is assayed is breast cancer / from a subject having breast cancer (e.g., para [0052).
Regarding the limitation that the high-throughput sequencing of amplicons is at a median depth of read of at least 100,000 per patient-specific SNV, Swanton teaches detecting the patient-specific mutations in the plasma samples by performing multiplex PCR followed by next-generation sequencing using the Illumina HiSeq 2500 system with an average target depth of reads of at least 40,000 (e.g., claim 34 and para [0163]). Swanton doesn’t teach sequencing the amplicons with a median depth of read of at least 100,000 per patient-specific SNV locus.
However, Illumina teaches the HiSeq®2500 sequencing system and tuning of the system to provide high-output for sequencing large numbers of samples or long sequences (p. 1). It is stated that “With rapid or high-output modes and single or dual flow cell  options, the HiSeq 2500 can be tuned to meet output needs ranging from 10 Gb to 1 Tb or 300 million to 4 billion reads per run, supporting the broadest range of applications” (p. 1, col. 2). 
In view of the teachings of Illumina, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Swanton so as to have optimized the median number of reads of the loci comprising the somatic patient-specific mutations / SNVs, and particularly to have sequenced the amplicons with a median depth of read of at least 100,000 per patient-specific SNV locus, since Illumina teaches tuning of the system to provide high output of reads while maintaining accuracy and providing the “highest yield of error-free reads” (p. 1, col 2). One would have been motivated to have made such a modification in order to have provided the most sensitive method for detecting the presence of low levels of the tumor- / patient-specific mutations in ctDNA in the blood plasma samples as indicative of early relapse of the cancer.
Since the combined references suggest each of the limitations / method steps in the claims, the resulting method necessarily would have the property of being able to identify minimal residual disease at least 200 days prior to clinical relapse or metastasis of cancer identifiable by imaging and/or at least 100 days prior to elevation of CA15-3 levels.
6. Claims 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbosh et al (Nature. 26 April 2017. 545: 446-453 and Supplementary Information, total of 22 pages) in view of Illumina (System Specification Sheet: Sequencing. HiSeq® 2500 Sequencing System. 2015. available via URL < .illumina.com/documents/products/datasheets/datasheet_hiseq2500.pdf>).
Abbosh et al teaches a method for monitoring cancer flowing surgery or treatment, including detecting minimal residual disease (e.g., p. 446, col. 1; p. 450, col. 1 and p. 451, col. 1) comprising selecting a set of patient-specific single nucleotide variant loci which comprise somatic mutations present in the tumor of the patient and not present in normal, non-tumor samples of the patient; longitudinally collecting one or more blood samples from the patient which contain circulating tumor DNA after the patient has been treated with surgery or therapy; performing a multiplex amplification reaction to generate amplicons from each blood or urine sample or a fraction thereof, wherein the amplicons span the patient-specific somatic mutation / SNV loci identified in the tumor of the patient ; and sequencing the amplicons by high-throughput, next generation sequencing to thereby detect the patient-specific single nucleotide variations / somatic mutations as indicative of minimal residual disease (see, e.g., (e.g., Supplementary Information “METHODS” at p. 9-10 and Figure 1).
Regarding the recitation of preparing sets of amplicons that span at least 8 patient-specific SNV loci (claim 25) or at least 16 patient-specific clonal mutations / SNVs (claim 27),  Abbosh teaches that “A median of 18.5 SNVs (range, 12–20) were targeted by the LUSC assay panels, comprising a median of 8.5 clonal SNVs (range, 3–18) and a median of 9.5 subclonal SNVs (range, 2–17) (Extended Data Fig. 2d, e). A median of 28 SNVs (range, 25–30) were targeted by the LUAD assay panels, comprising a median of 20.5 clonal SNVs (range, 13–26) and a median of 6 subclonal SNVs (range, 0–13) (Extended Data Fig. 2d, e)” (p. 448). Further, Abbosh (p. 446 col. 2) states “Therefore, we selected a threshold of two detected SNVs for calling a sample ctDNA-positive for validation within this study, to minimize type I errors when testing up to 30 tumour-specific SNVs per time point in a single patient (see Extended Data Fig. 1b for justification).”
Regarding the limitation that the high-throughput sequencing of amplicons is at a median depth of read of at least 100,000 per patient-specific SNV, Abbosh teaches detecting the patient-specific mutations in the plasma samples by performing multiplex PCR followed by next-generation sequencing using the Illumina HiSeq 2500 system with an average target depth of reads of at least 40,000 or 45,478 (see, e.g., Supplementary Information “METHODS” at p. 9 and Figure 1c). Abbosh also teaches detecting hotspot mutations in samples using a depth of read (DOR) of 99,159, 93,383 and 89,616 (Table 2c).  Abbosh doesn’t teach sequencing the amplicons generated from the ctDNA with a median depth of read of at least 100,000 per patient-specific SNV locus.
However, Illumina teaches the HiSeq®2500 sequencing system and tuning of the system to provide high-output for sequencing large numbers of samples or long sequences (p. 1). It is stated that “With rapid or high-output modes and single or dual flow cell  options, the HiSeq 2500 can be tuned to meet output needs ranging from 10 Gb to 1 Tb or 300 million to 4 billion reads per run, supporting the broadest range of applications” (p. 1, col. 2). 
In view of the teachings of Illumina, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Abbosh so as to have optimized the median number of reads of the loci comprising the somatic patient-specific mutations / SNVs, and particularly to have sequenced the amplicons with a median depth of read of at least 100,000 per patient-specific SNV locus, since Illumina teaches tuning of the system to provide high output of reads while maintaining accuracy and providing the “highest yield of error-free reads” (p. 1, col 2). One would have been motivated to have made such a modification in order to have provided the most sensitive method for detecting the presence of low levels of the tumor- / patient-specific mutation in ctDNA in the blood plasma samples as indicative of early relapse of the cancer.
Regarding the amendment to the claims to recite that the subject has breast cancer, Abbosh exemplifies performing the methods disclosed therein on patients having lung cancer. Abbosh does not specifically teaches that the method is applied to patients having breast. However, Abbosh (p. 446, col. 1) does teach that ctDNA detection in plasma following resection has been applied to breast and colorectal cancer patients to identify patients who are likely to relapse post-operatively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Abbosh to other types of cancers, including breast cancer, in order to have detected minimal residual disease following surgery or treatment in order to have identified those patients at high risk of relapse.
Since the combined references suggest each of the limitations / method steps in the claims, the resulting method necessarily would have the property of being able to identify minimal residual disease at least 200 days prior to clinical relapse or metastasis of cancer identifiable by imaging and/or at least 100 days prior to elevation of CA15-3 levels.
Response to remarks regarding the prior rejections under 35 U.S.C. 103 
The response argues that “Swanton and Abbosh do not teach or suggest identification of at least two or more patient-specific single nucleotide variants above a confidence threshold of 0.97.”
However, claims 25 and 27 do not require this limitation. Accordingly, these arguments are not persuasive because they are not directed to limitations recited in the rejected claims. 
The response further states:
“Illumina merely discloses the sequencing capability of the Illumina sequencing machine and does not provide any motivation or reason to increase the 40000 average depth of read taught by both Swanton (see, e.g., claim 34) and Abbosh (see Methods section under Plasma SNV multiplex-PCR NGS workflow) to the median depth of read of at least 100,000 per patient-specific single nucleotide variant locus recited by the present claims. The references to 99159, 93383, and 89616 depth of reads in Table 2c are related to identifying hotspot mutations, and not for performing high-throughput sequencing of at least some of the amplicons with a median depth of read of at least 100,000 per patient-specific single nucleotide variant locus as recited by the present claims.“

These arguments have also been fully considered but are not persuasive. The rejection clearly establishes the rationale and motivation to modify the method of Swanton to increase the depth of read of the Illumina HiSeq 2500 system from a median depth of read of at least 40,000 to a median depth of read of at least 100,000. As discussed in the rejection, Illumina teaches optimizing / tuning the HiSeq®2500 sequencing system to provide high-output for sequencing large numbers of samples or long sequences (p. 1) and states “With rapid or high-output modes and single or dual flow cell  options, the HiSeq 2500 can be tuned to meet output needs ranging from 10 Gb to 1 Tb or 300 million to 4 billion reads per run, supporting the broadest range of applications” (p. 1, col. 2).  It is maintained that in view of the teachings of Illumina, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Swanton so as to have optimized the median number of reads of the loci comprising the somatic patient-specific mutations / SNVs, and particularly to have sequenced the amplicons with a median depth of read of at least 100,000 per patient-specific SNV locus, since Illumina teaches tuning of the system to provide high out of reads while maintaining accuracy and providing the “highest yield of error-free reads” (p. 1, col 2). One would have been motivated to have made such a modification in order to have provided the most sensitive method for detecting the presence of low levels of the tumor- / patient-specific mutation in ctDNA in the blood plasma samples as indicative of early relapse of the cancer.
The response asserts “Similarly, with regards to claim 25, the cited references cannot inherently teach or suggest identifying minimal residue disease at least 200 days prior to clinical relapse or metastasis of cancer identifiable by imaging and/or at least at least 100 days prior to elevation of CA15-3 level in a patient who has been diagnosed with a breast cancer.”
However, claims 25 and 27 do not recite any limitations that were not suggested by the combined prior art. Since the combined references suggest each of the limitations / method steps in these claims, the resulting method would necessarily have had the property of being able to identify minimal residual disease at least 200 days prior to clinical relapse or metastasis of cancer identifiable by imaging and/or at least 100 days prior to elevation of CA15-3 levels. Applicant provides no evidence to refute this finding.  Regarding Applicant’s arguments pertaining to inherency, Applicant has not established that the use of median depth of read of 100,000 is the essential limitation that directly results in the ability of the recited method to identify minimal residual disease at least 200 days prior to clinical relapse or metastasis of cancer identifiable by imaging and/or at least 100 days prior to elevation of CA15-3 level. Applicant has also not established any unpredictability or unexpectedness results associated with modifying the methods of Swanton or Abbosh by performing the high throughput sequencing methods using a median depth of read of 100,000. Use of higher median depths of read in high throughput sequencing, including of at least 100,000, was well known in the prior art, as evidenced by the cited teachings of Illumina.

New Claim Rejections - 35 USC § 103
7. Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanton et al (U.S. 2020/0248266; cited in the IDS) OR Swanton et al (WO 2018/083467; cited in the IDS), each in view of Illumina (System Specification Sheet: Sequencing. HiSeq® 2500 Sequencing System. 2015. available via URL  <illumina.com/documents/products/datasheets/datasheet_hiseq2500.pdf>), and further in view of  Zimmerman et al (WO 2017181202; cited in the IDS of 10/25/19).
Note that Swanton et al (U.S. 2020/0248266) is the National Stage of PCT/GB2017/53289, which published as WO 2018/083467. The contents of the WO 2018/083467 are the same as that of U.S. 2020/0248266. Citations herein are with respect to U.S. 2020/0248266.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

The teachings of Swanton et al and Illumina are presented above. The combined references do not specifically teach that the median depth of read is at least 500,00 per patient-specific SNV locus.
However, as discussed above, Illumina teaches the HiSeq®2500 sequencing system and tuning of the system to provide high-output for sequencing large numbers of samples or long sequences (p. 1). It is stated that “With rapid or high-output modes and single or dual flow cell  options, the HiSeq 2500 can be tuned to meet output needs ranging from 10 Gb to 1 Tb or 300 million to 4 billion reads per run, supporting the broadest range of applications” (p. 1, col. 2). 
Further, Zimmerman teaches methods of assaying cfDNA present in present in plasma samples for the presence of patient-specific mutations identified from a tumor tissue sample of the patient (e.g., para [0185-0190]). Zimmerman teaches that the methods disclosed therein for detecting sets of SNVs in patient samples can be performed at a depth of read of at least 100,000 or 500,000 (para [0058]).
In view of the teachings of Illumina and Zimmerman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Swanton so as to have optimized the median number of reads of the loci comprising the somatic patient-specific mutations / SNVs, and particularly to have sequenced the amplicons with a median depth of read of at least 500,000 per patient-specific SNV locus, since Illumina teaches tuning of the system to provide high output of reads while maintaining accuracy and providing the “highest yield of error-free reads” (p. 1, col 2) and Zimmerman specifically teaches detecting the sets of SNVs at a depth of read of at least 500,000. One would have been motivated to have made such a modification in order to have provided the most sensitive method for detecting the presence of low levels of the tumor- / patient-specific mutations in ctDNA in the blood plasma samples as indicative of early relapse of the cancer.8. Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbosh et al (Nature. 26 April 2017. 545: 446-453 and Supplementary Information, total of 22 pages) in view of Illumina (System Specification Sheet: Sequencing. HiSeq® 2500 Sequencing System. 2015. available via URL < .illumina.com/documents/products/datasheets/datasheet_hiseq2500.pdf>), and further in view of  Zimmerman et al (WO 2017181202; cited in the IDS of 10/25/19).
The teachings of Abbosh et al and Illumina are presented above. The combined references do not specifically teach that the median depth of read is at least 500,00 per patient-specific SNV locus.
However, as discussed above, Illumina teaches the HiSeq®2500 sequencing system and tuning of the system to provide high-output for sequencing large numbers of samples or long sequences (p. 1). It is stated that “With rapid or high-output modes and single or dual flow cell  options, the HiSeq 2500 can be tuned to meet output needs ranging from 10 Gb to 1 Tb or 300 million to 4 billion reads per run, supporting the broadest range of applications” (p. 1, col. 2). 
Further, Zimmerman teaches methods of assaying cfDNA present in present in plasma samples for the presence of patient-specific mutations identified from a tumor tissue sample of the patient (e.g., para [0185-0190]). Zimmerman teaches that the methods disclosed therein for detecting sets of SNVs in patient samples can be performed at a depth of read of at least 100,000 or 500,000 (para [0058]).
In view of the teachings of Illumina and Zimmerman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Abbosh so as to have optimized the median number of reads of the loci comprising the somatic patient-specific mutations / SNVs, and particularly to have sequenced the amplicons with a median depth of read of at least 500,000 per patient-specific SNV locus, since Illumina teaches tuning of the system to provide high output of reads while maintaining accuracy and providing the “highest yield of error-free reads” (p. 1, col 2) and Zimmerman specifically teaches detecting the sets of SNVs at a depth of read of at least 500,000. One would have been motivated to have made such a modification in order to have provided the most sensitive method for detecting the presence of low levels of the tumor- / patient-specific mutations in ctDNA in the blood plasma samples as indicative of early relapse of the cancer.
Modified Rejection - Double Patenting
9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-16, 18-20, 22 and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/461,298 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘298 are both inclusive of methods comprising (a) longitudinally collecting one or more blood or urine samples from the patient after the patient has been treated with surgery, neoadjuvant therapy, and/or adjuvant therapy and extracting cell-free DNA from a blood or urine sample or a fraction thereof; (b) preparing a composition of amplified DNA by performing a multiplex amplification reaction on cell-free DNA extracted in (a) or DNA derived therefrom to obtain a set of amplicons, wherein each amplicon of the set of amplicons spans at least one single nucleotide variant locus of a set of at least 8 patient-specific single nucleotide variant loci associated with the cancer, and wherein the set of at least 8 patient-specific single nucleotide variant loci each encompasses a somatic mutation identified in a tumor sample of the patient who has been diagnosed with the cancer; and (c) analyzing the composition of amplified DNA obtained in (b) by performing high-throughput sequencing of at least some of the amplicons with a median depth of read of at least 100,000 per patient-specific single nucleotide variant locus (claim 17 of ‘298) to determine the sequence of at least a segment of each amplicon of the set of amplicons that comprises a patient-specific single nucleotide variant locus and determine whether two or more patient-specific single nucleotide variants are present in the amplicons.  
The claims of ‘298 recite that the method is one for detecting early relapse or metastasis of cancer. However, the claimed methods of ‘298 would also be useful for detecting minimal residual disease since they detect SNVs in ctDNA as indicative of the presence of ctDNA (and thereby tumor cells) in the cancer patient. The present claims and the claims of ‘298 (claim 8 of ‘298) are both inclusive of methods in which an at least 99.5% sensitivity is achieved when the two SNVs are detected above a 0.97 confidence level. 
Regarding the recitation in the present claims that the subject has breast cancer,  the claims of ‘298 are limited to colorectal cancer. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the methods claimed in ‘298 to other types of cancer, including breast cancer, and particularly including the well-known types of HR+, HR+/HER2- and triple negative breast cancer since the method of ‘298 can be used to detect the presence of ctDNA in any type of cancer and such a modification would have permitted the detection of residual cancer cells in patients having breast cancers to aid in the predication that such patients will have early relapse of these cancers following surgery or treatment for the cancer.
Further, regarding claims 25 and 27,  application of the methods of ‘298 to breast cancer would have necessarily resulted in a method that has the attribute of being able to identify minimal residual disease at least 200 days prior to clinical relapse or metastasis of cancer identifiable by imaging and/or at least 100 days prior to elevation of CA15-3 levels since each of the active steps and other elements in the claims are the same as those recited in the claims of ‘298.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
New Claim Rejection:
10. Claims 28 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/461,298 (reference application), in view of Illumina (System Specification Sheet: Sequencing. HiSeq® 2500 Sequencing System. 2015. available via URL < .illumina.com/documents/products/datasheets/datasheet_hiseq2500.pdf>), and Zimmerman et al (WO 2017181202; cited in the IDS of 10/25/19).
The claims of ‘298 are discussed above. The claims of ‘298 (see claim 17) recite that the SNV loci are sequenced with a depth of read of at least 100,000. The claims of ‘298 do not recite that the SNV loci are sequence with a median depth of read of at least 500,00 per patient-specific SNV locus.
However, Illumina teaches the HiSeq®2500 sequencing system and tuning of the system to provide high-output for sequencing large numbers of samples or long sequences (p. 1). It is stated that “With rapid or high-output modes and single or dual flow cell  options, the HiSeq 2500 can be tuned to meet output needs ranging from 10 Gb to 1 Tb or 300 million to 4 billion reads per run, supporting the broadest range of applications” (p. 1, col. 2). 
Further, Zimmerman teaches methods of assaying cfDNA present in present in plasma samples for the presence of patient-specific mutations identified from a tumor tissue sample of the patient (e.g., para [0185-0190]). Zimmerman teaches that the methods disclosed therein for detecting sets of SNVs in patient samples can be performed at a depth of read of at least 100,000 or 500,000 (para [0058]).
In view of the teachings of Illumina and Zimmerman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods claimed in ‘298 so as to have optimized the median number of reads of the loci comprising the somatic patient-specific mutations / SNVs, and particularly to have sequenced the amplicons with a median depth of read of at least 500,000 per patient-specific SNV locus, since Illumina teaches tuning of the system to provide high output of reads while maintaining accuracy and providing the “highest yield of error-free reads” (p. 1, col 2) and Zimmerman specifically teaches detecting the sets of SNVs at a depth of read of at least 500,000. One would have been motivated to have made such a modification in order to have provided the most sensitive method for detecting the presence of low levels of the tumor- / patient-specific mutations in ctDNA in the blood plasma samples as indicative of early relapse of the cancer.Response to Arguments:
The response states:
As currently amended, the present claims are directed to a method for preparing a composition of amplified DNA from a sample of a patient who has been diagnosed with a breast cancer, whereas the reference application is directed to colorectal cancer. Accordingly, the present claims are patentably distinct from the reference application, and withdrawal of the subject rejection is respectfully requested.

However, as set forth in the prior rejection (and the above rejection), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the methods claimed in ‘298 to other types of cancer, including breast cancer, and including the well-known types of HR+, HR+/HER2- and triple negative breast cancer since the method of ‘298 can be used to detect the presence of ctDNA in any type of cancer and such a modification would have permitted the detection of residual cancer cells in patients having breast cancers to aid in the predication that such patients will have early relapse of these cancers following surgery or treatment for the cancer. The response does not explain why it would not have been obvious to have applied the method claimed in ‘298 to other cancers, and particularly breast cancer. It was well-known in the prior art that tumor DNA from solid tumors, including breast and colorectal tumors, is shed into the blood stream and present as cell-free DNA and thereby the methods of ‘298 would be applicable to subjects having any solid tumor. Further, any potential arguments that it is not obvious to apply the methods of ‘298 (which is a continuation of the present application) to breast cancer would be inconsistent with the teachings in the present application which state that the methods disclosed therein are applicable to any cancer. See, for example para [0003], which states “monitoring and detection of early relapse or metastasis of cancer (e.g., breast cancer, bladder cancer, or colorectal cancer).” In the absence of evidence to the contrary, it is maintained that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and well within the skill of the ordinary artisan, to have applied the methods claimed in ‘298 to other cancers, and particularly breast cancer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634